Title: To Thomas Jefferson from William Carmichael, 4 September 1786
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
Sn. Ildefonso 4th Septr. 1786

Since I had the honor to inform your Excellency of the Success of Mr. Barclays mission of which I was advised by his Excy. the Cte. de Florida Blanca, The Treaty of this Court with Algiers has been ratified by his Catholic Majesty. This ratification was signed the 27th. Ulto. The Ct. D’Expilly will set out for Algiers in a few weeks with the presents given on this occasion to the Dey and the principal Officers of the Regency. The ransom of the Spanish Prisoners is left for a distinct negotiation. There are also some arrangements to be taken with the Bey of Mascara or Constantine that demand patience and money.
I am assured by the Cts. de Florida Blanca and D’Expilly that until we have a treaty with the Port, It will answer no purpose to Attempt a Negotiation with Algiers. On the 23d Ulto. The Dutch Ambassador signed a Memorial addressed by order of the States to this Court against the Navigation of the Vessels of the Phillippine company by the Cape of Good hope.
I beleive it was presented on Tuesday last. I have a copy of  it. The objections are founded on the 5th Article of the Treaty of Munster, confirmed by the 34th Article of the Treaty of Utrecht, and a memorial presented to the Court of G.B. by the Marquis de Pozo Bueno in name of Philip the Vth. the 26th of April 1724. The States of Holland seem to have been rather dilatory in taking up this business. The Philippine Company was established 14 Months ago and one of its vessels has actually been well received at the Cape of good Hope. I have some reason to beleive that ulterior propositions have just been sent to Mr. Gardoqui on the Subject of the Obstacles to our Treaty with this Country. But as I am kept in the Dark with respect to the progress of the Negotiation, I cannot without much impropriety attempt to speak to the Minister on this Subject. The plan proposed by the Court of Versailles for a reconciliation between this and that of Naples seems to encounter difficulties. Unless this reconciliation takes place, the Rupture will be Attended with much Eclat and perhaps Important consequences. By the best Intelligence I can procure, I think it highly probable that the Imperial Courts are preparing to execute their projects with the Ottoman Empire. I should deem it a particular favor if you would favor me with any Intelligence on this Subject. I also would be glad to know whether the Dutch have sollicited the Court of G. B. to support their remonstrances against the Navigation by the Rout abovementioned. The desire of Information on these Subjects may appear to you rather singular in my situation; But this Information will serve me as a Line to guide me to other Intelligence. I have been repeatedly asked here whether we are advanced in a negotiation with Naples? I do not know what to answer. I beg you to excuse the freedom with which I address you and beleive me With great respect & Esteem Your Excellencys Most Obedt Humble Sert,

Wm. Cermichael

